UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 2, 2007 (Date of earliest event reported) PG&E CORPORATION (Exact Name of Registrant as specified in Charter) California 1-12609 94-3234914 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Market, Spear Tower, Suite 2400, San Francisco, CA 94105 (Address of principal executive offices) (Zip code) 415-267-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) PACIFIC GAS AND ELECTRIC COMPANY (Exact Name of Registrant as specified in Charter) California 1-2348 94-0742640 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 77 Beale Street, P.O. Box 770000, San Francisco, California 94177 (Address of principal executive offices) (Zip code) (415) 973-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) . Item 7.01 Regulation FD Disclosure The information included in Exhibit 99 is incorporated by reference in response to this Item 7.01, and is deemed to be furnished, not filed, pursuant to Item 7.01 of Form 8-K. On November 5-6, 2007, members of PG&E Corporation’s and Pacific Gas and Electric Company’s management will participate in the 42nd Edison Electric Institute Financial Conference in Orlando, FL at which the presentation attached hereto as Exhibit 99 will be used.In addition, on November 8, 2007, members of PG&E Corporation’s management will participate in meetings with various investment professionals in Chicago, IL.These materials also will be posted on the “Investors” section of PG&E Corporation’s website at www.pgecorp.com. Item 9.01 Financial Statements and Exhibits Exhibits The following exhibits are being furnished, and are not deemed to be filed: Exhibit 99 PG&E Corporation materials used at the 42nd Edison Electric Institute Financial Conference in Orlando, FL on November 5-6, 2007 and in meetings with investment professionals in Chicago, IL on November 8, 2007. 2 . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PG&E CORPORATION Dated: November 2, 2007 By: /s/ Linda Y.H. Cheng LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary PG&E CORPORATION Dated: November 2, 2007 By: /s/ Linda Y.H. Cheng LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary 3 . EXHIBIT INDEX No. Description of Exhibit Exhibit 99 PG&E Corporation materials used at the 42nd Edison Electric Institute Financial Conference in Orlando, FL on November 5-6, 2007 and in meetings with investment professionals in Chicago, IL on November 8, 2007. .
